On petition to transfer appeal. Petition granted. The clerk shall issue an order for the transmittal of the records from the Court of Appeals for Montgomery County and the Board of Tax Appeals, and the parties shall brief this case in accordance with the Rules of Practice of the Supreme Court of Ohio.
Sua sponte, parties ordered to also address the following issues in their merit briefs: (1) whether appellant's filing of the notice of appeal with the Montgomery County Court of Appeals, instead of the Greene County Court of Appeals, deprives this court of jurisdiction because R.C. 5717.04 requires that review of a decision of the Board of Tax Appeals "shall be by appeal to the court of appeals for the county in which the property tax is situated" and (2) whether appellant's failure to set forth a statement of errors as required by R.C. 5717.04, which provides that the "notice of appeal shall set forth the decision of the board appealed from and the errors therein complained *506of," is a jurisdictional defect that requires dismissal of the case.
Appellant's motion to stay petition to transfer pending jurisdictional determination of court of appeals is denied.
O'Donnell and DeGenaro, JJ., dissent.